DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 5/9/22 has been entered.
	2. Claims 1-16 and 18-21 remain pending within the application.
	3. The amendments filed 5/9/22 are sufficient to overcome the 35 USC 103 rejections of claims 1-16 and 18-20. The previous rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213.
Regarding claim 1, DeJean discloses a computer-implemented processing system for processing handwritten text, comprising:
at least one data storage device, and one or more processors executing machine-readable instructions stored in the at least one storage device to (DeJean, para [0039], memory; DeJean, para [0037], processor): 
access a digitized document, the digitized document comprising data inputs (DeJean, para [0037], unstructured document received; DeJean, para [0034], original document contains images and text on pages); 
generate images from the digitized document, each of the images corresponding to a respective page of the digitized document, and each of the images maintaining a same size as the respective page of the digitized document (DeJean, para [0045], with reference to fig 2, enumerates sequences over document over consecutive pages S108; DeJean, para [0034], original document contains images and text); 
calculate numerical values for the data inputs of the digitized document (DeJean, para [0047], each page is assigned a page number); 
identify words and a respective location of each word in the data inputs of the digitized document (DeJean, para [0037], text fragmenter determines text fragments, words, within the document); 
generate an output version of the digitized document, the output version of the digitized document for display on an output screen of a user device, 25 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONwhere the output version enables selection of the data inputs including the handwritten text input, and where the output version includes: 
the images that correspond to the pages of the digitized document set as underlying images (DeJean, para [0054], original document with pages output); and 
enable text processing functions on the digitized document by providing the output version of the digitized document to the user device for display (DeJean, para [0049], inserts tags for output version of digital document on the corresponding pages).
	DeJean does not disclose:
the data inputs including a handwritten text input;
determine, based on the numerical values, that at least one of the data inputs includes the handwritten text input; 
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Kelso discloses:
the data inputs including a handwritten text input (Kelso, para [0046], handwriting input 303);
determine, based on the page, that at least one of the data inputs includes the handwritten text input (Kelso, para [0022], structure of the words/lines based on the page it is on).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document of DeJean to include handwriting as an input. The motivation for doing so would have been allow a user to write more naturally (Kelso, para [0001]).
	DeJean in view of Kelso does not disclose:
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Ohguro discloses:
text from each of the pages of the digitized document superimposed in transparent font on a corresponding underlying image of the underlying images corresponding to the page, where the text includes the identified words from the page displayed in the transparent font at locations that coincide with respective locations of the identified words in the corresponding underlying image (Ohguro, para [0047], with reference to fig 4, information addition layer provides text information at handwritten character locations; Ohguro, para [0051], with regards to fig 7 steps S201 and S202, performing character recognition represents identifying words).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included transparent tags. The motivation for doing so would have been to improve accuracy of recognizing terms (Ohguro, para [0009]).

Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Ogawa United States Patent Application Publication US 2014/0072225.
Regarding claim 2, DeJean in view of Kelso in further view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in further view of Ohguro does not disclose where the processor is to further: receive a search term for identification within the digitized document; and identify locations at which the search term is included in the digitized document.
Ogawa discloses where the processor is to further: receive a search term for identification within the digitized document; and identify locations at which the search term is included in the digitized document (Ogawa, para [0099], with reference to fig 12, searches documents for handwritten terms. Highlights hit word on various pages of the document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included searching the digital document and highlighting the appropriate terms in the document The motivation for doing so would have been to provide an interface to efficiently search a document (Ogawa, para [0007]).

Regarding claim 3, DeJean in view of Kelso in further view of Ohguro as modified by Ogawa discloses the system of claim 2. Ogawa additionally discloses where to enable the text processing functions the processor is to:26 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONgenerate the output version of the digitized document including highlighted portions of the transparent font that include selected words corresponding to the search term, where the highlighted portions are sized to cover the selected words on the underlying image (Ogawa, para [0099], with reference to fig 12, searches documents for handwritten terms. Highlights hit word on various pages of the document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included searching the digital document and highlighting the appropriate terms in the document The motivation for doing so would have been to provide an interface to efficiently search a document (Ogawa, para [0007]).

Regarding claim 19, DeJean discloses a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to:
access a digitized document, the digitized document comprising data inputs (DeJean, para [0037], unstructured document received; DeJean, para [0034], original document contains images and text on pages); 
generate images from the digitized document, each of the images corresponding to a respective page of the digitized document, and each of the images maintaining a same size as the respective page of the digitized document (DeJean, para [0045], with reference to fig 2, enumerates sequences over document over consecutive pages S108; DeJean, para [0034], original document contains images and text); 
calculate numerical values for the data inputs of the digitized document (DeJean, para [0047], each page is assigned a page number); 
identify words and a respective location of each word in the data inputs of the digitized document (DeJean, para [0037], text fragmenter determines text fragments, words, within the document); 
generate an output version of the digitized document, the output version of the digitized document for display on an output screen of a user device, 25 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONwhere the output version enables selection of the data inputs including the handwritten text input, and where the output version includes: 
the images that correspond to the pages of the digitized document set as underlying images (DeJean, para [0054], original document with pages output); and 
enable text processing functions on the digitized document by providing the output version of the digitized document to the user device for display (DeJean, para [0049], inserts tags for output version of digital document on the corresponding pages).
	DeJean does not disclose:
the data inputs including a handwritten text input;
receiving a search term for identification from the digitized document;
determine, based on the numerical values, that at least one of the data inputs includes the handwritten text input; 
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Kelso discloses:
the data inputs including a handwritten text input (Kelso, para [0046], handwriting input 303);
determine, based on the page, that at least one of the data inputs includes the handwritten text input (Kelso, para [0022], structure of the words/lines based on the page it is on).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document of DeJean to include handwriting as an input. The motivation for doing so would have been allow a user to write more naturally (Kelso, para [0001]).
	DeJean in view of Kelso does not disclose:
receiving a search term for identification from the digitized document;
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Ohguro discloses:
text from each of the pages of the digitized document superimposed in transparent font on a corresponding underlying image of the underlying images corresponding to the page, where the text includes the identified words from the page displayed in the transparent font at locations that coincide with respective locations of the identified words in the corresponding underlying image (Ohguro, para [0047], with reference to fig 4, information addition layer provides text information at handwritten character locations; Ohguro, para [0051], with regards to fig 7 steps S201 and S202, performing character recognition represents identifying words).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included transparent tags. The motivation for doing so would have been to improve accuracy of recognizing terms (Ohguro, para [0009]).
DeJean in view of Kelso in further view of Ohguro does not disclose:
receiving a search term for identification from the digitized document.
Ogawa discloses receiving a search term for identification from the digitized document (Ogawa, para [0099], with reference to fig 12, searches documents for handwritten terms. Highlights hit word on various pages of the document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included searching the digital document and highlighting the appropriate terms in the document The motivation for doing so would have been to provide an interface to efficiently search a document (Ogawa, para [0007]).

Regarding claim 20, DeJean in view of Kelso in further view of Ohguro in further view of Ogawa discloses the non-transitory processor readable medium of claim 19. Ogawa additionally discloses further comprising instructions that cause the processor to:34 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONidentify locations at which the search term appears in the digitized document; and provide the output version of the digitized document that includes highlighted portions of the transparent font in the digitized document wherein the highlighting appears as if the subset words are selected on the underlying image (Ogawa, para [0099], with reference to fig 12, searches documents for handwritten terms. Highlights hit word on various pages of the document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included searching the digital document and highlighting the appropriate terms in the document The motivation for doing so would have been to provide an interface to efficiently search a document (Ogawa, para [0007]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Felt United States Patent Application Publication US 2021/0149990.
Regarding claim 4, DeJean in view of Kelso in further view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in further view of Ohguro does not disclose where to enable the text processing functions the processor is to:
extract one or more entities from the words in the digitized document using information extraction (IE) models; and classify the entities into specific categories using trained classifiers.
Felt discloses where to enable the text processing functions the processor is to:
extract one or more entities from the words in the digitized document using information extraction (IE) models; and classify the entities into specific categories using trained classifiers (Felt, para [0031], extracts information from received textual data, applies classifiers based on textual data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of assigning tags to include organizing unstructured data. The motivation for doing so would have been so that computers can search and reference the annotated data (Felt, para [0002]).

Regarding claim 5, DeJean in view of Kelso in further view of Ohguro as modified by Felt discloses the system of claim 4. Felt additionally discloses where to generate the output version of the digitized document the processor is to:
generate the output version of the digitized document by annotating the entities at the locations at which the entities are included in the digitized document (Felt, para [0033], extracted attributes used to determine annotations; para [0036], annotates text segments of a document by comparing concepts to expressions).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of assigning tags to include organizing unstructured data. The motivation for doing so would have been so that computers can search and reference the annotated data (Felt, para [0002]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Ziv El United States Patent Application Publication US 2007/0269109.
Regarding claim 6, DeJean in view of Kelso in further view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in further view of Ohguro does not disclose where to process the digitized document the processor is to:27 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONcapture a shape of an outline of each word in the digitized document by binarizing the images generated from the digitized document.
Ziv El discloses where to process the digitized document the processor is to:27 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONcapture a shape of an outline of each word in the digitized document by binarizing the images generated from the digitized document (Ziv, El, para [0092], pixels are mapped to either a black or white to determine outlines of objects).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of the digitized document to include the steps of Ziv El. The motivation for doing so would have been to provide a simple and quick method of determining characteristics of an image (Ziv El, para [0011]).

Regarding claim 7, DeJean in view of Kelso in further view of Ohguro as modified by Ziv El discloses the system of claim 6. Ziv El further discloses where to binarize the digitized document the processor is to: increase a width and height of each of the images by a predetermined factor (Ziv El, para [0041], rectangle 7 shown as increasing from fig 2a to 2b); convert each of the images to greyscale; and generate blurred binary objects by applying Gaussian Blur to each of the images (Ziv, El, para [0092], applies Gaussian filter to generate blurred edge map).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of the digitized document to include the steps of Ziv El. The motivation for doing so would have been to provide a simple and quick method of determining characteristics of an image (Ziv El, para [0011]).

Regarding claim 8, DeJean in view of Kelso in further view of Ohguro as modified by Ziv El discloses the system of claim 7. Ziv El further discloses where to binarize the digitized document the processor is to: determine edges of the blurred binary objects in each of the images using a Canny edge detection technique; and generate connected, solid lines of the edges by applying multiple iterations of morphological closing operators images (Ziv, El, para [0092], Canny method used for edge detection; Ziv El, para [0091], resolution applied after a first pass fails, indicating at least 2 processing iterations).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of the digitized document to include the steps of Ziv El. The motivation for doing so would have been to provide a simple and quick method of determining characteristics of an image (Ziv El, para [0011]).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Bissacco United States Patent US 8,755,595.
Regarding claim 9, DeJean in view of Kelso in further view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in further view of Ohguro does not disclose where to process the digitized document the processor is to:
segment individual word pixels from binary images obtained by binarizing the images.
Bissacco discloses where to process the digitized document the processor is to:
segment individual word pixels from binary images obtained by binarizing the images (Bissacco, col 12, rows 54-64, as shown in fig 4a, individual word patches of text).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include segmenting words in images. The motivation for doing so would have been process images that have less than ideal camera environments (Bissacco, col 2, rows 1-5).

Regarding claim 10, DeJean in view of Kelso in further view of Ohguro as modified by Bissacco discloses the system of claim 9. Bissacco additionally discloses where to segment the individual word pixels the processor is to:
obtain locations and sizes of the words in the binary images; and assign a corresponding binary image patch to each of the words, where white pixels in the binary image patch indicate one of a border and an interior of the word on the respective page, and black pixels in the binary image patch indicate an exterior of the word on the respective page (Bissacco, col 12, rows 54-64, as shown in fig 4a, individual word patches of text. As shown in fig 4a, letters are black, background is white)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include segmenting words in images. The motivation for doing so would have been process images that have less than ideal camera environments (Bissacco, col 2, rows 1-5).

Regarding claim 11, DeJean in view of Kelso in further view of Ohguro as modified by Bissacco discloses the system of claim 10. Bissacco additionally discloses where to process the digitized document the processor is to: extract features for each of the binary image patches by: identifying contours of solid word blobs included in the binary image patch; selecting a largest contour for the binary image patch; and calculating convex hulls and minimum rectangles for word contours in the binary image patch (Bisacco, col 14, rows 20-44, extracts features from the bounding boxes to determine characters. Adjusts shape and size of bounding box to word patch).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include segmenting words in images. The motivation for doing so would have been process images that have less than ideal camera environments (Bissacco, col 2, rows 1-5).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Bissacco United States Patent US 8,755,595, in further view of Goubalan United States Patent Application Publication US 2019/0354756.
Regarding claim 12, DeJean in view of Kelso in further view of Ohguro as modified by Bissacco discloses the method of claim 11. DeJean in view of Kelso in further view of Ohguro as modified by Bissacco does not disclose where to determine that the data inputs includes at least the handwritten text input, the processor is to: calculate Hu moments for the convex hulls and the minimum rectangles of the binary image patches as the numerical values for the data inputs; and 29 determine that the data inputs include at least the handwritten text input based on a determination that the Hu moments of the convex hulls and the minimum rectangles are similar to values for handwritten examples.
Goubalan discloses where to determine that the data inputs includes at least the handwritten text input, the processor is to: calculate Hu moments for the convex hulls and the minimum rectangles of the binary image patches as the numerical values for the data inputs; and 29 determine that the data inputs include at least the handwritten text input based on a determination that the Hu moments of the convex hulls and the minimum rectangles are similar to values for handwritten examples (Goubalan, para [0081], Hu Moments used in combination with Krawchuk moments to determine character inputs; Goubalan para [0040-43] automatic selecting objects corresponding to alphanumeric characters).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination to include Hu moments. The motivation for doing so would have been efficiently determining text (Goubalan, para [0005]).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Pereira United States Patent US 10,007,863.
Regarding claim 13, DeJean in view of Kelso in further view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in further view of Ohguro does not disclose where to identify each word and location of each word in the digitized document the processor is to: segment text from each of the images into collections of words based on contours of word blobs and breaks in text; further, break each word into letters using the contours; identify individual letters using trained convolutional neural networks (CNNs); obtain output from identifying the individual letters by applying custom models; and validate the output obtained from identifying the individual letters against expected response 
Pereira discloses where to identify each word and location of each word in the digitized document the processor is to: segment text from each of the images into collections of words based on contours of word blobs and breaks in text; further, break each word into letters using the contours; identify individual letters using trained convolutional neural networks (CNNs); obtain output from identifying the individual letters by applying custom models; and validate the output obtained from identifying the individual letters against expected response (Pereira, col 14, rows 17-38, with regards to fig 4a, step 403 and it’s corresponding sub elements, analyzes words in bounding boxes; Pereira, col 14-15, rows 51-67 and 1-3, applies CNN at step 418; Pereira, col 15, rows 4-15, with regards to step 420 of fig 4a, rescores interpreted as validation step).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the identification to include the steps of Pereira. The motivation for doing so would have been to enhance word detection when the letters are warped or small (Pereira, col 2, rows 1-11).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Shustrovich United States Patent Application Publication US 2017/0109576.
Regarding claim 14, DeJean discloses a method of processing handwritten text input, comprising:
generating images that correspond to each page of a digitized document where the images have same sizes as the pages of the digitized document (DeJean, para [0037], unstructured document received; DeJean, para [0034], original document contains images and text on pages); 
segmenting the binary images into binary image patches, where each of the binary image patches includes a corresponding word from the digitized document (DeJean, para [0037], text fragmenter creates an ordered sequence of text fragments); 
extracting features from each of the binary image patches (DeJean, para [0037], OCR algorithms run to determine text);
calculating numerical values for the data inputs of the digitized document (DeJean, para [0047], each page is assigned a page number); 
identifying words and positions of each word in the data inputs of the digitized document (DeJean, para [0037], text fragmenter determines text fragments, words, within the document); 
generating an output version of the digitized document, the output version of the digitized document for display on an output screen of a user device, 25 D20-492-04200-PR-US NON-PROVISIONAL PATENT APPLICATIONwhere the output version enables selection of the data inputs including the handwritten text input, and where the output version includes: 
the images that correspond to the pages of the digitized document set as underlying images (DeJean, para [0054], original document with pages output); and 
enable text processing functions on the digitized document by providing the output version of the digitized document to the user device for display (DeJean, para [0049], inserts tags for output version of digital document on the corresponding pages).
DeJean does not disclose:
converting the images to binary images that capture shapes of words in the digitized document on a dark background; 
the data inputs including a handwritten text input;
determine, based on the numerical values, that at least one of the data inputs includes the handwritten text input; 
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Kelso discloses:
the data inputs including a handwritten text input (Kelso, para [0046], handwriting input 303);
determine, based on the page, that at least one of the data inputs includes the handwritten text input (Kelso, para [0022], structure of the words/lines based on the page it is on).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the input document of DeJean to include handwriting as an input. The motivation for doing so would have been allow a user to write more naturally (Kelso, para [0001]).
	DeJean in view of Kelso does not disclose:
text from each of the pages of the digitized document superimposed in transparent font on one of the underlying images corresponding to the page, where the text includes words from the pages displayed in the transparent font at locations that coincide with respective locations of the words in the underlying images.
Ohguro discloses:
text from each of the pages of the digitized document superimposed in transparent font on a corresponding underlying image of the underlying images corresponding to the page, where the text includes the identified words from the page displayed in the transparent font at locations that coincide with respective locations of the identified words in the corresponding underlying image (Ohguro, para [0047], with reference to fig 4, information addition layer provides text information at handwritten character locations; Ohguro, para [0051], with regards to fig 7 steps S201 and S202, performing character recognition represents identifying words).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included transparent tags. The motivation for doing so would have been to improve accuracy of recognizing terms (Ohguro, para [0009]).
DeJean in view of Kelso in further view of Ohguro does not disclose:
converting the images to binary images that capture shapes of words in the digitized document on a dark background. 
Shustorovich discloses converting the images to binary images that capture shapes of words in the digitized document on a dark background (Shustorovich, para [0093-94], processes black background of binary image).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of an image to include generating a binary image with a black background. The motivation for doing so would have been improved text recognition in a variety of circumstances (Shustorovich, para [0014]). 

Regarding claim 18, DeJean in view of Kelso in view of Ohguro in further view of Shustrovich discloses the method of claim 14. Ohguro further discloses where generating the output version of the digitized document further includes: combining the underlying image and the text using Hypertext Markup Language (HTML); and setting values of the transparent font in the HTML that cause the font to be invisible to a user viewing the output version on the user device (Ohguro, col 7, rows 1-22, inserts HTML meta tags that are invisible that correspond to locations for searching).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included transparent tags. The motivation for doing so would have been to allow for searching of terms within the webpage (Ohguro, col 7, rows 1-22).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent US 6,363,373, as modified by Shustrovich United States Patent Application Publication US 2017/010957, in further view of Ziv El United States Patent Application Publication US 2007/0269109.
Regarding claim 15, DeJean in view of Kelso in view of Ohguro in further view of Shustrovich discloses the method of claim 14. DeJean in view of Kelso in view of Ohguro in further view of Shustrovich does not disclose the limitations of claim 15.
Ziv El discloses where converting the images to the binary images further includes: increasing a width and height of each of the images by a predetermined factor; converting each of the images to greyscale; generating blurred binary objects by applying Gaussian Blur to each of the images; determining edges of the blurred binary objects in each of the images using Canny edge detection technique; and generating connected word blobs of the edges by applying multiple iterations of morphological closing operators (Ziv El, para [0041], rectangle 7 shown as increasing from fig 2a to 2b; Ziv, El, para [0092], applies Gaussian filter to generate blurred edge map; Ziv, El, para [0092],Canny method used for edge detection; Ziv El, para [0091], resolution applied after a first pass fails, indicating at least 2 processing iterations).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of the digitized document to include the steps of Ziv El. The motivation for doing so would have been to provide a simple and quick method of determining characteristics of an image (Ziv El, para [0011]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Shustrovich United States Patent Application Publication US 2017/010957, in further view of Bissacco United States Patent US 8,755,595.
Regarding claim 16, DeJean in view of Kelso in view of Ohguro in further view of Shustrovich discloses the method of claim 14. DeJean in view of Kelso in view of Ohguro in further view of Shustrovich does not disclose the limitations of claim 16.
Bissacco discloses where segmenting the binary images into the binary image patches further includes: obtaining locations and sizes of each individual word in the binary images; assigning a corresponding binary image patch to each individual word where white pixels in the binary image patch indicate one of a border and an interior of the word on the respective page and black pixels in the binary image patch indicate an exterior of the word on the respective page; and cropping individual word pixels from the binary image (Bisacco, col 14, rows 20-44, extracts features from the bounding boxes to determine characters. Adjusts shape and size of bounding box to word patch).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing to include segmenting words in images. The motivation for doing so would have been process images that have less than ideal camera environments (Bissacco, col 2, rows 1-5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DeJean United States Patent Application Publication US 2008/0114757, in view of Kelso United States Patent Application Publication US 2016/0179764, in further view of Ohguro United States Patent Application Publication US 2012/0066213, as modified by Fleck United States Patent Application Publication US 2019/0340341.
Regarding claim 21, DeJean in view of Kelso in view of Ohguro discloses the system of claim 1. DeJean in view of Kelso in view of Ohguro does not disclose the additional limitations of claim 21. 
Fleck discloses wherein to display the text that includes words from the page in the transparent font the processor is to further: generate the transparent font by setting Red, Green, Blue, and alpha Transparency (RGBa) font properties of the transparent font via Hypertext Markup Language (HTML) (Fleck, para [0030], transparent text generator sets R=0, B=0, G=0 and a=0.01 so that the text 454 becomes transparent and remains invisible to the user).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the font to include using a standardized HTML process. The motivation for doing so would have been to add transparent watermarks in a browser environment (Fleck, para [0002]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178